In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00143-CR



          PAUL DAVID JOHNSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 31,664




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       This is an appeal from a criminal conviction in which at least two court reporters reported

different portions of the trial court proceedings: Julie Vrooman, the official court reporter for the

354th Judicial District Court, and Kelly Simmons. Vrooman, as the official reporter, is the

individual responsible for compiling and submitting a single, complete reporter’s record to this

Court. The reporter’s record was originally due August 21, 2017, but that deadline has been

extended twice, resulting in the current due date of October 20, 2017. Vrooman has now filed a

third motion seeking another extension of the filing deadline. Vrooman advises in her motion that

she has completed her portion of the record, but that Simmons has not.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a timely manner.

       Therefore, we overrule Vrooman’s third request for an extension of the filing deadline and

order her to file the record in cause number 06-17-00043-CR, styled Paul David Johnson v. The

State of Texas, trial court cause number 31,664 in the 354th Judicial District Court of Hunt County,

Texas, to be received no later than the close of business on Friday, November 10, 2017. Further,

we hereby direct Kelly Simmons to complete the portions of the record that she reported in this

matter. Simmons is ordered to complete transcription of her portions of the record and to submit




                                                 2
those portions to Vrooman on or before November 6, 2017, so that Vrooman will have sufficient

time to compile the complete record and file it with this Court by the deadline of November 10.

        If Simmons fails to complete her portions of the record and fails to submit same to

Vrooman on or before November 6, we warn her that we may begin contempt proceedings against

her, requiring her to show cause why she should not be held in contempt of this Court for failing

to obey its order. Vrooman is likewise admonished that, if the complete reporter’s record is not

filed on or before the close of business on Friday, November 10, 2017, we may begin contempt

proceedings against her to show cause why she should not be held in contempt of this Court for

failing to obey its order.

        IT IS SO ORDERED.



                                                    BY THE COURT


Date: October 24, 2017




                                               3